UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1434


TREY Z. COOPER,

                  Plaintiff - Appellant,

          v.

DSM NUTRITIONAL PRODUCTS, LLC,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cv-02553-RBH)


Submitted:   September 26, 2013            Decided:   September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pheobe A. Clark, WUKELA LAW FIRM, Florence, South Carolina, for
Appellant.   Christopher G. Mackaronis, BRICKFIELD, BURCHETTE,
RITTS & STONE, PC, Washington, D.C.; Jonathan P. Pearson, FISHER
AND PHILLIPS LLP, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Trey Z. Cooper appeals from the district court’s order

accepting       the    recommendation     of    the    magistrate      judge    and

granting summary judgment in favor of DSM Nutritional Products,

LLC,    in   Cooper’s     employment     discrimination      action.      We    have

reviewed the record and find no reversible error.                   Accordingly,

we     affirm    for     the   reasons   stated   by    the    district    court.

Cooper v.       DSM    Nutritional   Prods.,    LLC,   No.    4:11-cv-02553-RBH

(D.S.C. Mar. 4, 2013).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before    this   court   and   argument   would     not   aid    the

decisional process.



                                                                          AFFIRMED




                                          2